l<>5*>-/¥
                                         ELECTRONIC RECORD


                                                                            Ct 1-Aggravated Assault Public Servant
                                                                            (enhanced); Ct. 2- Aggravated Assault Public
                                                                            Servant (enhanced); Ct. 3- Aggravated
COA #       10-13-00407-CR                                 OFFENSE: Assault Public Servant (enhanced)

STYLE:      Adam Galvan v. The State of Texas              COUNTY:          Johnson


TRIAL COURT:              413th District Court                                                         MOTION
TRIAL COURTS:             F47144                              FOR REHEARING IS:
TRIAL COURTJUDGE:         Hon. William C. Bosworth Jr.        DATE:
DISPOSITION:        Affirmed                                 JUDGE:




DATE:         November 26, 2014

JUSTICE:      Chief Justice Gray        PC

PUBLISH:                                DNP:


CLK RECORD:        January 3, 2014                       SUPP CLK RECORD:
RPT RECORD:         March 11, 2014                       SUPP RPT RECORD:
STATE BR:          October 8, 2014                       SUPP BR:
APP BR:            August 11, 2014                       PRO SE BR:




                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                              CCA #
                                                                                     lfc5<>-/¥
        PRO SB                     Petition                         Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                 DATE:

         K&fds                                                      JUDGE:_

DATE:       oibsl.                                                  SIGNED:.                            PC:

JUDGE:                                                              PUBLISH:                           DNP:




                  . MOTION FOR REHEARING IN                         MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                     ON
JUDGE:                                                              JUDGE: